Citation Nr: 1514195	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for shrapnel scar of the trunk anterior surface.

3.  Entitlement to an initial compensable rating for shrapnel scar of the anterior chest wall.

4.  Entitlement to an initial compensable rating for shrapnel scar of the left tricep. 

5.  Entitlement to an initial compensable rating for shrapnel scar of the right tricep. 

6.  Entitlement to an initial compensable rating for shrapnel scar of the posterior trunk.

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

10.  Entitlement to an extraschedular rating for service-connected PTSD. 

11.  Entitlement to an extraschedular rating for service-connected scars. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, with combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal and the Bronze Star Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence indicates that the Veteran's PTSD symptoms may have impacted his ability to work, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to TDIU, as well as extraschedular consideration of service-connected PTSD and scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's scars of the trunk anterior surface, anterior chest wall, left tricep, right tricep, and posterior trunk have not been unstable or painful, equal to 929 sq. cm, or resulted in impaired function at any time during the pendency of the appeal.  

2.  Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as nightmares, flashbacks, difficulty maintaining and establishing relationships, suicidal thoughts, and mild memory loss; but the Veteran's PTSD has not been manifested by total occupational and social impairment. 

3.  Bilateral hearing loss had its onset during service. 

4.  Tinnitus is related to bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's scars of the trunk anterior surface, anterior chest wall, left tricep, right tricep, and posterior trunk have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7800-7805 (2014).

2.  The criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).  

4.  Tinnitus is related to bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus and therefore no discussion of VA's duty to notify and assist is necessary in regards to these claims.  As to the Veteran's higher rating claims for PTSD and scars, the claims arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  Pertinent records of VA treatment have been associated with the claims file.  The Veteran has not identified any pertinent private treatment records that have not been associated with the claims file.  There is no indication that pertinent treatment records remain outstanding.

The Veteran was afforded with VA psychiatric examinations in July 2010 and August 2012, as well as VA skin examinations in July 2010 and July 2012.  The Board finds that these VA examinations are adequate to determine the severity of the Veteran's disabilities as the examiners conducted appropriate evaluations of the Veteran, considered the Veteran's contentions, and noted examination findings as to the severity and extent of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no indication that the Veteran's conditions have worsened since the 2012 examinations and thus a remand for an additional examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Higher Rating for Scars

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

38 C.F.R. § 4.118, Diagnostic Code 7800 refers to scars of the head, face, or neck.  Diagnostic Code 7801 refers to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  Note 1, Diagnostic Code 7801.  Diagnostic Code 7802 provides that scars, other than the head, face, or neck, that are superficial and nonlinear that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  See Note (1), Diagnostic Code 7802.  Diagnostic Code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  Diagnostic Code 7805 provides that other scars, including linear scars, and other effects of scars are evaluated under an appropriate Diagnostic Code.  Id.

By way of background, the RO granted noncompensable ratings for shrapnel scars of the posterior trunk, trunk anterior surface, anterior chest wall, left tricep, and right tricep, effective April 30, 2010.  

The Veteran was afforded a VA examination in July 2010.  The examiner identified scars on the posterior trunk, trunk anterior surface, right upper extremity, and left upper extremity.  Regarding the posterior trunk, the examiner stated that the scar was superficial but not painful, with no signs of skin breakdown.  There was no inflammation, no edema, no keloid formation, and no other disabling effects.  The scar measured .25 centimeters (cm) wide and 1 cm in length.  The trunk anterior surface scar, specifically located on the abdomen, measured .25 cm wide and 1 cm in length.  The examiner stated that the scar was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The Veteran reported no pain and there was no skin breakdown over the scar.  The Veteran had another scar of the trunk anterior surface located on the anterior chest wall.  The scar measured .25 cm wide and 1 cm in length.  The examiner stated that the scar was superficial and was not painful, had no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  The Veteran also had scars on the left tricep and the right tricep.  Each scar measured .25 cm wide and 1 cm in length.  The examiner stated that both scars were superficial and were not painful.  There were no signs of skin breakdown, inflammation, edema, or keloid formation.  The examiner further stated that there were no other disabling effects.  

The Veteran was again afforded a VA examination in July 2012.  The examiner stated that the Veteran does not have any scars or disfigurement of the head, face or neck.  The examiner specifically stated that after palpation of all scars, the Veteran did not have discomfort, facial grimacing, or pain.  The examiner also stated that none of the scars were unstable or deep.  There were two scars of the right upper extremity that each measured 1 cm in width and 1 cm in length.  These scars were described as superficial and non-linear.  There were four scars of the left upper extremity.  The scars were noted to be superficial and non-linear with three of the scars measuring 1 cm in width and 1 cm in length.  The fourth scar of the left upper extremity measured 1 cm in width and .25 cm in length.  The examiner identified seven scars of the anterior trunk.  The largest scar in width was 3 cm and the largest scar in length was 1 cm.  There were three scars of the posterior trunk which were superficial and non-linear.  Two of the scars were 1 cm in width and 1 cm in length and the third scar was 1 cm in width and .25 cm in length.  The approximate total area is 1.414 sq cm of the right upper extremity, 1.732 sq cm of the left upper extremity, 3.535 sq cm of the anterior trunk, and 1.5 sq cm of the posterior trunk.  The examiner opined that none of the scars result in limitation of function or other pertinent complications or conditions.       

The Board notes that nothing in the Veteran's VA treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations. 

During the course of the appeal, the Veteran stated that he is "satisfied with the 0%" rating for the scars.  However, he has continued to appeal the claim, stating that he believed that shrapnel remained in his body and that it caused discomfort.  See September 2010 notice of disagreement.  The Veteran also stated that although he was satisfied with the assigned evaluations of the scars in the physical aspect, he did not believe that the psychological impact of the scars were addressed.  In his VA Form 9, the Veteran stated that "there may be no edema, keloid formation, a little pain and no disabling effects to the area," but that he had "emotional scars" as a result.   

The medical evidence of record reveals that the Veteran does not have disfigurements or scars of the head, face, or neck.  Therefore, diagnostic code 7800 is not applicable.  Moreover, diagnostic code 7801 is not applicable as the July 2010 and July 2012 VA examination reports revealed that the Veteran did not have scars that were deep.  

As to a compensable evaluation for the scars under diagnostic code 7802, the Board notes that neither of the VA examination reports indicate that any of the Veteran's superficial scars were shown to cover an area or areas of at least 929 sq cm.  In fact, the total approximate area impacted by the scars do not combine to 929 sq cm.  Therefore, compensable ratings are not warranted for any of the Veteran's scars under diagnostic code 7802. 

A compensable rating is also not warranted under diagnostic code 7805.  The VA examiners opined that all the service-connected scars were not manifested by other disabling effects.  This medical opinion is not contradicted by any other medical opinion of record.  The Board acknowledges the Veteran's statement that his physical scars have caused "emotional scars."  However, the Board notes that the Veteran is not competent to diagnose a psychiatric condition or the origin of any psychiatric condition.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that compensable ratings are not warranted for any of the Veteran's service-connected scars under diagnostic code 7805 as the competent and credible medical evidence of record has not shown that the Veteran's service-connected scars result in other disabling effects.    

Moreover, the Board finds that the competent and credible evidence of record does not reveal that the Veteran has unstable or painful scars so as to warrant a compensable rating under diagnostic code 7804.  The Board acknowledges the Veteran's contention that he has remaining shrapnel in his body which causes discomfort.  Moreover, the Board notes that in reference to his scars, the Veteran also stated that "there may be no edema, keloid formation, a little pain and no disabling effects to the area." See November 2012 VA Form 9.  If the Veteran is contending that his scars cause "a little pain," then the Board finds that the competent and credible medical evidence of record reveals that the Veteran's service-connected scars are not painful.  The July 2010 VA examination report specifically stated that the Veteran did not report pain.  The July 2012 VA examination report stated that the Veteran did not have discomfort, facial grimacing, or pain after palpation of the scars.  Thus, the Board finds that the July 2010 and July 2012 VA examination reports are more probative than the Veteran's November 2012 statement.  Additionally, neither the Veteran nor the VA examiners state that the scars are unstable.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has painful or unstable service-connected scars so as to warrant a compensable rating under 7804. 

In reaching the conclusion that the Veteran's scars do not warrant a compensable rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the scars do not warrant a compensable rating at any point during the appeal period.  

Higher Rating for PTSD 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

By way of background, an August 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective April 30, 2010.  The Veteran contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 70 percent disability rating for his PTSD.  However, the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's PTSD symptoms have not manifested to total occupational and social impairment.  

Mental health treatment records include a diagnosis of PTSD, as well as a mood disorder and depressive disorder.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptoms, the Board will consider both as service-connected disability.  Id.  As such, any mood disorder and depressive disorder symptoms are for consideration in the evaluation of PTSD.  

During the July 2010 examination, the Veteran reported symptoms that include painful and intrusive memories that occur on an almost daily basis, nightmares that occur at least once a month, hypervigilance, loss of interest in previously pleasurable activities, sleep impairment, and exaggerated startle response.  The examiner noted that the Veteran described "long standing difficulty with emotional and social withdrawal and detachment causing much social isolation as well as marital and family discord."  The examiner described the Veteran as alert and oriented with a constricted affect and a high level of anxiety.  The examiner diagnosed the Veteran with "chronic and severe" PTSD and stated that the Veteran had "significant social isolation" and "significant ongoing marital and family discord."  The examiner assigned a GAF score of 50.    

The Veteran was again afforded a VA examination in August 2012.  The Veteran displayed PTSD symptoms that included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideations, obsessional rituals which interfere with routine activities, and impaired impulse control.  The examiner assigned a GAF score of 50. 

The Veteran's wife and daughter submitted lay statements which described the Veteran's behavior.  They stated that he had anger and rage which impacted the relationship he had with family members.  His daughter described him as abusive and his wife stated that he went to her place of employment and caused a disturbance.  The wife also stated that at times she had feared for her safety.  See May 2010 lay statements.  In September 2012, the Veteran acknowledged that he had a bad relationship with his daughter and a past history of domestic violence.  He also described suicidal thoughts.  

The Veteran's VA treatment records from 2010 reveal that he reported symptoms of nightmares, flashbacks, hypervigilance, exaggerated startle response, sleep impairment, and anxiety.  It was noted that he denied any current suicidal and homicidal ideations and that he was not in imminent danger to himself or others.  It was also noted that he had a normal thought pattern and that his judgment and insight were intact.  His GAF scored ranged from 60 to 65.  The Veteran's treatment records from 2011 revealed that his PTSD symptoms improved with the use of medication.  During 2011, his GAF score was primarily recorded to be 60 with two recordings at 75 and 78.  Treatment records from 2012 reveal GAF scores which ranged from 60 to 68.  The records stated that his flashbacks and nightmares were improving but that he continued to experience an exaggerated startle response and avoidance of crowds.  He denied current suicidal or homicidal thoughts.  The Veteran's VA social worker submitted a statement in September 2012 that stated that the Veteran experienced intrusive thoughts, frequent nightmares, anger, difficulty concentrating, insomnia, and hypervigilance.  The social worker stated that these symptoms make it difficult for him to engage in daily activities and that it significantly impairs his ability to engage in activities and maintain relationships.  In 2013, it was noted that the Veteran's symptoms continue to interfere with his daily functioning.    

The Board finds that after resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD symptoms have more closely approximated a 70 percent rating.  The Board acknowledges a few GAF scores in 2011 and 2012 that indicated mild to moderate symptoms; however, the Board finds that the overall credible and competent evidence of record has revealed that the Veteran experiences significant PTSD symptoms.  The July 2010 VA examiner opined that the Veteran had "chronic and severe" PTSD with "significant social isolation" and "significant ongoing marital and family discord."  Moreover, both the July 2010 and August 2012 VA examiners assigned the Veteran a GAF score of 50, which indicates serious symptoms.  Additionally, the competent and credible lay evidence of record reveals that the Veteran has suicidal thoughts, social isolation, and anger problems.  Thus, in light of the competent and credible medical and lay evidence of record, the Board finds that the Veteran's PTSD symptomology more closely approximates a 70 percent rating.  

However, the Board concludes that the preponderance of the evidence is against the finding that the Veteran's PTSD symptoms manifest to the degree required for total occupational and social impairment.  It was noted during the July 2010 VA examination that there was no evidence of delusion or hallucination and that the Veteran was not grossly disorganized.  His speech and communication were appropriate except when interrupted by emotional distress.  There was no evidence of panic or paranoia.  The August 2012 VA examination report also revealed that there was no impairment of short and long term memory loss, no illogical or irrelevant speech, no gross impairment in thought process, no spatial disorientation, no grossly inappropriate behavior, and no neglect of personal appearance or hygiene.  

The Board acknowledges the May 2010 lay statement from the Veteran's spouse which indicated that she had feared for her safety in the past; however, the August 2012 VA examination reported stated that there was no persistent danger of the Veteran hurting himself or others.  A May 2012 VA treatment record noted that he is not in an immediate danger to himself and others.  Similarly, although the Veteran has reported suicidal thoughts, the Veteran has not endorsed a plan or intent.  Upon review of the claims file, there is no indication that he is in persistent danger of hurting himself or others.  

Moreover, the Board acknowledges the September 2012 letter from the Veteran's social worker and the March 2013 treatment record which noted that the Veteran's PTSD symptoms impact his daily functioning and his daily activities.  Although the PTSD symptoms may interfere with his ability to perform daily activities to some degree, there is no indication that he has an inability to perform such activities.  Both VA examination reports reveal that the Veteran had appropriate grooming and hygiene.  Thus, the Board finds that the Veteran's disability picture does not more closely approximate the criteria for a 100 percent rating throughout the appeal.  

In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to total social and occupational impairment.   

Service Connection Claims for Bilateral Hearing Loss and Tinnitus 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In cases where a Veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  In the instant case, a July 2010 VA examination report demonstrates that the Veteran has a current bilateral hearing loss disability.  

The Veteran is a decorated combat Veteran.  The evidence of record confirms that the Veteran is in receipt of a Purple Heart Medal due to combat injuries sustained while in the Republic of Vietnam in September 1962.  The Veteran contends that his bilateral hearing loss began in September 1962, specifically the date he was injured in combat.  See May 2010 claim.  

An audiometric testing performed during the February 1966 entrance examination showed pure tone thresholds, in decibels, as follows: 


500
1000
2000
3000
4000
Right Ear
-5
-10
-10
--
0
Left Ear
-5
-5
-5
--
5

The Veteran's separation examination report, dated May 1968, included a whisper test but did not include audiometric testing results.  

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran had noise exposure in service, as well as post-service occupational noise exposure.  The examiner opined that she could not determine whether the Veteran's bilateral hearing loss was related to service without resorting to mere speculation since the Veteran only had audiometric testing upon entrance into service and was not afforded audiometric testing upon separation from service. 

As noted above, the Veteran contends that his bilateral hearing loss began when he was injured in combat.  See May 2010 claim.  The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity during combat service in Vietnam.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service acoustic trauma and the resulting in-service hearing loss.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); see also Reeves, 682 F.3d at 998.      

After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted, specifically in light of the Veteran's combat-related acoustic trauma, the Veteran's credible account of hearing loss in service, and the VA examiner's statement that she could not determine whether the Veteran's hearing loss was related to service without resorting to mere speculation.  Reeves.  

As to the Veteran's service connection claim for tinnitus, it is not in dispute that the Veteran has tinnitus as the competent evidence of record documents his complaints of such and tinnitus is a disability capable of lay observation.  The July 2010 VA examiner opined that the Veteran's tinnitus was less likely than not related to service since the Veteran reported that the onset of tinnitus was approximately 2007 or 2008.  However, the examiner did state that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.  Given that this medical opinion is not contradicted by any other medical opinion and with resolution of any reasonable doubt in favor of the Veteran, this presents a basis to conclude that the Veteran's tinnitus is proximately due to, or the result of, his bilateral hearing loss.  As the Board has granted entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus on a secondary basis is warranted.  Allen, 7 Vet. App. 439.  


ORDER

A compensable rating for shrapnel scar of the trunk anterior surface is denied.

A compensable rating for shrapnel scar of the anterior chest wall is denied.

A compensable rating for shrapnel scar of the left tricep is denied.  

A compensable rating for shrapnel scar of the right tricep is denied. 

A compensable rating for shrapnel scar of the posterior trunk is denied.  

A 70 percent rating, and no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing payment of monetary benefits. 

Service connection for tinnitus is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The evidence reveals that the Veteran's PTSD symptoms, specifically his inter-personal skills, may have impacted his ability to work prior to his retirement.  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  Rice, 22 Vet. App. at 447.  The Board finds that an examination is warranted to determine whether he is unemployable due to his service-connected disabilities.  

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD and scars will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments such as problems with communication, concentration, and inter-personal relationships.  

5.  Thereafter, the RO should adjudicate the claim for TDIU, as well as the claim for a higher rating for PTSD and scars based on an extraschedular rating.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


